Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,184,271 hereinafter Bali. Although the claims at issue are not identical, they are not patentably distinct from each other for the reason below: 
Referring to Claim 3.Bali discloses a system comprising: a pacemaker that is a virtual machine in communication with a path to a network element in a network, the pacemaker configured to selectively provide an atomic workload to the path at a selected probing frequency, wherein the atomic workload is selected from a plurality of atomic workloads dependent on the path to be tested (refer to claim 1); and  a configuration analysis microservice in communication with the pacemaker, the configuration analysis microservice is configured to provide a policy to the pacemaker for application of the atomic workload and monitor a pulse from the atomic workload on the path, wherein the pacemaker adjusts the atomic workload based on pulse measurements on the path and wherein the probing frequency is adjusted based on determining operation is within specifications (refer to claim 1).

Referring to Claim 4. Bali disclosed the system of claim 3, Bali discloses wherein the pulse includes at least one of: an end to end service availability, accessibility, retainability, packet loss rate, delay, jitter, read/write, or latency/availability, and wherein the pulse monitoring is performed according to pacemaker agents being installed on all hypervisors in a data plane (refer to claim 1).

Referring to Claim 5. Bali disclosed the system of claim 3, Bali discloses a portal in communication with the configuration analysis microservice, wherein the configuration analysis microservice communicates with the portal and the portal is configured to visualize data from the configuration analysis microservice in near real time (refer to claim 3).

Referring to Claim 6. Bali disclosed the system of claim 3, Bali discloses wherein the configuration analysis microservice is configured to update the policy within the pacemaker to increase or decrease the selected probing frequency (refer to claim 4).

Referring to Claim 7. Bali disclosed the system of claim 3, Bali discloses wherein the configuration analysis microservice is configured to analyze data generated from the pulse (refer to claim 5).

Referring to Claim 8. Bali disclosed the system of claim 3, Bali discloses a bus, the configuration analysis microservice being coupled to the bus, wherein the pacemaker is in communication with the bus (refer to Claim 6).

Referring to Claim 9. Bali disclosed the system of claim 8, Bali discloses a data store in communication with the bus, wherein data from the pulse is stored in the data store (refer to claim 7).

Referring to Claim 10. Bali disclosed system of claim 3, Bali discloses wherein the pacemaker includes a controller virtual machine, an active probe virtual machine and an agent; wherein the controller virtual machine is instantiated within a control plane; wherein the active probe virtual machine and agent are instantiated in a data plane, the controller virtual machine being in communication with the configuration analysis microservice and configured to receive a policy therefrom and communicate the policy to at least one of the active probe virtual machine and the agent; and wherein the policy directs at least one of the active probe virtual machine and the agent to deliver the atomic workload (refer to claim 8).

Referring to Claim 11. Bali disclosed the system of claim 3, Bali discloses wherein the path includes a connection to at least one of: a control plane, a data plane, a tenant service, or a storage array (refer to claim 9).

Referring to Claim 12. Bali disclosed the system of claim 3, Bali discloses wherein the pacemaker comprises an agent having a watchdog that restarts the agent when a failure occurs (refer to claim 1).

Referring to Claim 13. Bali disclosed the system of claim 3, Bali discloses wherein the path includes an underlay layer comprising hardware and physical connections, and wherein an overlay layer comprises a software defined virtual network or a plurality of virtual machines in a cloud-based network (refer to claim 16).

Referring to Claim 14. Bali disclosed the system of claim 3, Bali discloses wherein the path is a path between two machines on a same TOR or two machines on a same spine (refer to Claim 1).

Referring to Claim 15. Bali disclosed the system of claim 3, Bali discloses wherein the probing frequency is decreased based on determining operation is within the specifications (refer to claim 4).

Referring to Claim 16 – 22, claims are rejected under similar rational as claim 3-15.  
Correction is required.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 4, 6-11, 13-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russell (US 10,044581). 
Referring to Claim 3. Russell discloses a system comprising: a pacemaker (EPPC, refer to Col 4, Lines 59) that is a virtual machine in communication with a path to a network element in a network (refer to Col 4, Lines 57 – Col 5, Lines 25), the pacemaker configured to selectively provide an atomic workload to the path at a selected probing frequency (select a time interval Col 6, Lines 40-51), wherein the atomic workload is selected from a plurality of atomic workloads dependent on the path to be tested (based on the selected link to monitor, the parameters were used to obtain the metrics, refer to Col 7, Lines 30-40); and  a configuration analysis microservice in communication with the pacemaker, the configuration analysis microservice is configured to provide a policy to the pacemaker for application of the atomic workload and monitor a pulse from the atomic workload on the path (use traceroute, Col 7, Lines 32, Col 8, Lines 6-10), wherein the pacemaker adjusts the atomic workload based on pulse measurements on the path (change the parameters, refer to Col 7, Lines 55- Col 8, Lines 3, Col 8, Lines 7-15) and wherein the probing frequency is adjusted based on determining operation is within specifications (refer to Col 11, Lines 40-65).

Referring to Claim 4. Russell disclosed the system of claim 3, Russell discloses wherein the pulse includes at least one of: an end to end service availability, accessibility, retainability, packet loss rate, delay, jitter, read/write, or latency/availability (refer to Col 12, Lines 5-20), and wherein the pulse monitoring is performed according to pacemaker agents being installed on all hypervisors in a data plane (refer to Col 9, Lines 55- Col 10, Lines 20).

Referring to Claim 6. Russell disclosed the system of claim 3, Russell discloses wherein the configuration analysis microservice is configured to update the policy within the pacemaker to increase or decrease the selected probing frequency (additional/increase the obtain probe information, Col 28, Lines 24-25, 35-55, Col 29, Lines 26-35).

Referring to Claim 7. Russell disclosed the system of claim 3, Russell discloses wherein the configuration analysis microservice is configured to analyze data generated from the pulse (refer to Col 25, Lines 18-30, Col 26, Lines 25-30).

Referring to Claim 8. Russell disclosed the system of claim 3, Russell discloses further comprising a bus, the configuration analysis microservice being coupled to the bus, wherein the pacemaker is in communication with the bus (refer to Col 10, Lines 5-10).

Referring to Claim 9. Russell disclosed the system of claim 8, Russell discloses a data store in communication with the bus, wherein data from the pulse is stored in the data store (collected metric information stored in the memory refer to Col 9, Lines 30-50, Col 12, Lines 5-30, Col 15, Lines 5-20).

Referring to Claim 10. Russell disclosed the system of claim 3, Russell discloses wherein the pacemaker includes a controller virtual machine, an active probe virtual machine and an agent (EPPCs in virtual machines, refer to Col 4, Lines 13-20); wherein the controller virtual machine is instantiated within a control plane (refer to Col 4, Lines 20-35, Col 3, Lines 40); wherein the active probe virtual machine and agent are instantiated in a data plane (refer to Col 3, Lines 40), the controller virtual machine being in communication with the configuration analysis microservice and configured to receive a policy therefrom and communicate the policy to at least one of the active probe virtual machine and the agent (receive a directive/policy to increase decrease probing policies refer to Col 29, Lines 25-38); and wherein the policy directs at least one of the active probe virtual machine and the agent to deliver the atomic workload (refer to Col 29, Lines 25-35).

Referring to Claim 11. Russell disclosed the system of claim 3, Russell discloses wherein the path includes a connection to at least one of: a control plane, a data plane, a tenant service, or a storage array (refer to Col 8, Lines 35-65).

Referring to Claim 13. Russell disclosed the system of claim 3, Russell discloses wherein the path includes an underlay layer comprising hardware and physical connections, and wherein an overlay layer comprises a software defined virtual network or a plurality of virtual machines in a cloud-based network (refer to Col 9, Lines 21, Col 4, Lines 20-57).

Referring to Claim 14. Russell disclosed the system of claim 3, Russell discloses wherein the path is a path between two machines on a same TOR or two machines on a same spine (refer to Col 9, Lines 30-67).

Referring to Claim 15. Russell disclosed the system of claim 3, Russell discloses wherein the probing frequency is decreased based on determining operation is within the specifications (increase/decrease probing frequency, refer to Col 29, Lines 25-35).

Referring to Claims 16 – 22 are rejected under similar rational as claims 3, 4, 6-11, 13-15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 10,044581) in view of Gamage (US 20160020976).   

Referring to Claim 5. Russell disclosed the system of claim 3, Russell discloses a portal in communication with the configuration analysis microservice, wherein the configuration analysis microservice communicates with the portal and the portal is configured to visualize data from the configuration analysis microservice (GUI can config the parameters and can display results, refer to Col 27, Lines 30-60).
Although Russell disclosed the invention substantially as claimed, Russell did not explicitly disclosing “the analysis is in near real time” 
Gamage, in analogous art, disclosing “the analysis is in near real time (refer to par 0056 and 0057)”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Russell with Gamage because Gamage’s teaching would allow Russell’s system to prompting provide appropriate adjustment by the admin when detect fault in the system.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 10,044581) in view of Sanakkayala et al hereinafter Sanakkayala (US 20180095855). 

Referring to Claim 12. Russell disclosed the system of claim 3.  Although Russell disclosed the invention substantially as claimed, Russell did not explicitly disclosing “wherein the pacemaker comprises an agent having a watchdog that restarts the agent when a failure occurs.”
Sanakkavala, in analogous art disclosing “wherein the pacemaker comprises an agent having a watchdog that restarts the agent when a failure occurs. (refer to par 0363)”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Russell with Sanakkayala because Sanakkayala’s teaching would allow Russell’s system to properly handle the device fault when detecting the fault in the network.  

Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447